EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 MONTHLY OPERATING REPORT Required Documents Form No. Document Attached Explanation Attached Affidavit/Supp. Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtors bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals X Statements of Operations For the Reporting Period MOR-2a X For the Period from Petition Date through End of Reporting Period MOR-2b X Balance Sheets As of End of Current Reporting Period MOR-3a X As of Petition Date MOR-3b X Status of Postpetition Taxes MOR-4 X X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Philip M. Browne 08/31/10 Signature of Authorized Individual* Date Philip M. Browne Chief Financial Officer Printed Name of the Authorized Individual Title of Authorized Individual * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 Disclaimer Advanta Corp. and certain of its subsidiaries (collectively, the “Debtors”) caution investors and potential investors not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of Advanta Corp. or any of its subsidiaries or affiliates.The Monthly Operating Report has been prepared solely for the purpose of complying with the operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C. § 586(a)(3).The Monthly Operating Report is limited in scope and only covers a limited time period. The financial statements in the Monthly Operating Report were not audited or reviewed by independent accountants and were not prepared in accordance with accounting principles generally accepted in the United States of America.The Monthly Operating Report presents condensed financial information of the Debtors. There can be no assurance that, from the perspective of an investor or a potential investor in the securities of Advanta Corp. or any of its subsidiaries or affiliates, the Monthly Operating Report is complete.The Monthly Operating Report may be subject to future adjustment and reconciliation.The Monthly Operating Report also contains information for periods which are shorter or otherwise different from those required in periodic reports pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and such information might not be indicative of the Debtors’ financial condition or operating results for the period that would be reflected in the Debtors’ financial statements or in reports pursuant to the Exchange Act.The information set forth in the Monthly Operating Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein.The Debtors reserve all rights to amend the results presented in this Monthly Operating Report. United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 SCHEDULE OF CASHRECEIPTS AND DISBURSEMENT Debtor Advanta Corp. Advanta Business Services Holding Corp. Advanta Service Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Finance Corp. Advanta Mortgage Holding Co. Advanta Mortgage Corp. USA Advanta Investment Corp. 09-13931 (KJC) 09-13935 (KJC) 09-13932 (KJC) 09-13933 (KJC) 09-13934 (KJC) 09-13944 (KJC) 09-13938 (KJC) 09-13937 (KJC) 09-13942 (KJC) Cash - Beginning of Reporting Period $ 105,710,009 $ 1,644 $ 4,990 $ 49,990 $ 4,990 Receipts Receivable Receipts Investment Income C/O Sale Portfolio Recoveries Other Receipts Total Receipts - Unrealized gain / (loss) on investment 2 Intercompany Transfers In / (Out) - Disbursements Personnel Costs Advertising Costs - Equipment Costs Net Occupancy Costs Other Costs 10 Business Taxes / Licenses Restructure Fees Total Disbursements 10 - Net Cash Flow - Cash - End of Reporting Period $ 104,365,110 $ 1,644 $ 4,990 $ 49,990 $ 4,990 MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 SCHEDULE OF CASHRECEIPTS AND DISBURSEMENT Debtor Advanta Auto Finance Corp. Advanta Advertising Inc. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. Advantennis Corp. ideablob Corp. BE Corp. Total 09-13939 (KJC) 09-13943 (KJC) 09-14127 (KJC) 09-14125 (KJC) 09-13941 (KJC) 09-14129 (KJC) 09-14130 (KJC) Cash - Beginning of Reporting Period $ 84,275 $ 990 $ 17,347 $ 61,447 $ 65,585 $ 108,412,157 Receipts Receivable Receipts Investment Income C/O Sale Portfolio Recoveries Other Receipts Total Receipts - Unrealized gain / (loss) on investment 2 Intercompany Transfers In / (Out) - Disbursements Personnel Costs Advertising Costs - Equipment Costs Net Occupancy Costs Other Costs Business Taxes / Licenses Restructure Fees Total Disbursements - Net Cash Flow - - - Cash - End of Reporting Period $ 85,255 $ 990 $ 15,644 $ 61,447 $ 15,585 $ 37,846 $ 107,196,433 MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 CASH DISBURSEMENTS JOURNALS Debtor Case No. July August September Quarterly Disb. Fees Advanta Corp. 09-13931 (KJC) - - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ 2,604,424 $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Service Corp. 09-13932 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Business Services Corp. 09-13933 (KJC) - - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 2,205 $ - $ - $ 2,205 $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Shared Services Corp. 09-13934 (KJC) - - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ 817,279 $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Business Serv. Holding Corp. 09-13935 (KJC) 10 - - 10 Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ 10 $ - Debtor Case No. July August September Quarterly Disb. Fees Great Expectations Franchise Corp. 09-13936 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Mortgage Corp. USA 09-13937 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Mortgage Holding Company 09-13938 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Auto Finance Corporation 09-13939 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 CASH DISBURSEMENTS JOURNALS Debtor Case No. July August September Quarterly Disb. Fees Great Expectations Management Corp. 09-13940 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advantennis Corp. 09-13941 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Investment Corp. 09-13942 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Advertising Inc. 09-13943 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Finance Corp. 09-13944 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Great Expectations International Inc. 09-13945 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Ventures Inc. 09-14125 (KJC) - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Advanta Credit Card Rec. Corp. 09-14127 (KJC) - - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 1,703 $ - $ - $ 1,703 $ - Debtor Case No. July August September Quarterly Disb. Fees ideablob Corp. 09-14129 (KJC) - - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 50,000 $ - $ - $ - MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 CASH DISBURSEMENTS JOURNALS Debtor Case No. July August September Quarterly Disb. Fees BE Corp. 09-14130 (KJC) - - Total Disbursements - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 69,294 $ - $ - $ - Debtor Case No. July August September Quarterly Disb. Fees Total Total Disbursements - - - Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ - $ - $ 3,544,914 $ - TOTAL FEES $ - MOR-1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 Statement with Respect to Bank Account Reconciliations, Bank Statements and Bank Accounts For the Period From July 1, 2010 to July 31, 2010 Bank Account Reconciliations The Debtors affirm that bank reconciliations were prepared for all open and active Debtor bank accounts as of July 31, 2010. Bank Statements and Bank Accounts The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.There were no bank accounts opened by the Debtors during the current reporting period.Attached is a list of Debtors’ bank accounts and balances as of July 31, 2010. MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: July 1, 2010 to July 31, 2010 List of Bank Accounts for Debtor Entities July 31, 2010 Debtor Case No. Bank Bank Balance Advanta Corp. Cash Accounts Master Concentration (#XXX2271) 09-13931 (KJC) Republic First Bank Accounts Payable (#XXX2328) 09-13931 (KJC) Republic First Bank Care Assistance (#XXX2336) 09-13931 (KJC) Republic First Bank ACH Taxes (#XXX2344) 09-13931 (KJC) Republic First Bank Utilities Escrow Account (#XXX5890) 09-13931 (KJC) Republic First Bank Wachovia Payroll Account (#XXXXXXXXX7257) 09-13931 (KJC) Wachovia Total Advanta Corp. Entity Level Cash Accounts Advanta Shared Services Corp. (#XXX3235) 09-13934 (KJC) Republic First Bank Advanta Credit Card Receivables Corp. (#XXX3332) 09-14127 (KJC) Republic First Bank Advanta Advertising Inc. (#XXX3006) 09-13943 (KJC) Republic First Bank Advanta Auto Finance (#XXX3014) 09-13939 (KJC) Republic First Bank Advanta Business Services Corp. (#XXX3030) 09-13933 (KJC) Republic First Bank Advanta Business Services Holding Corp. (#XXX3049) 09-13935 (KJC) Republic First Bank Advanta Finance Corp. (#XXX3065) 09-13944 (KJC) Republic First Bank Advanta Investment Corp. (#XXX3189) 09-13942 (KJC) Republic First Bank Advanta Mortgage Corp. USA (#XXX3200) 09-13937 (KJC) Republic First Bank Advanta Mortgage Holding Corp. (#XXX3219) 09-13938 (KJC) Republic First Bank Advanta Service Corp. (#XXX3227) 09-13932 (KJC) Republic First Bank Advanta Ventures Inc. (#XXX3391) 09-14125 (KJC) Republic First Bank Advantennis Corp. (#XXX3243) 09-13941 (KJC) Republic First Bank BE Corp. (#XXX3286) 09-14130 (KJC) Republic First Bank ideablob Corp. (#XXX3251) 09-14129 (KJC) Republic First Bank Total Entity Level Total Cash Accounts Advanta Corp. Investment Account Dreyfus Treasury Prime Cash Management Fund (#XXXXX4719) 09-13931 (KJC) Total Cash & Investments MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: July 1, 2010 to July 31, 2010 Schedule of Retained Professionals Fees and Expenses Paid Check (A) Amount Paid (B) Petition Date to End of Reporting Period Payee Period Covered Total Amount Sought Payor Number Date Fees Expenses Fees Expenses Alvarez & Marsal 4/1/10 - 4/30/10 Advanta Corp. Wire 7/19/2010 Drinker Biddle & Reath 12/1/09 - 4/30/10 Advanta Corp. Wire 7/1/2010 FTI Consulting 3/1/10 - 4/30/10 Advanta Corp. Wire 7/19/2010 Garden City Group 5/1/10 - 5/31/10 Advanta Corp. 7/19/2010 (C) (C) Garden City Group 6/1/10 - 6/30/10 Advanta Corp. 7/29/2010 (C) (C) KPMG Latham & Watkins 3/1/10 - 3/31/10 Advanta Corp. Wire 7/19/2010 (D) (D) Latham & Watkins 4/1/10 - 4/30/10 Advanta Corp. Wire 7/1/2010 (D) (D) Richards, Layton & Finger 5/1/10 - 5/31/10 Advanta Corp. Wire 7/23/2010 Warren H. Smith & Assoc 3/1/10 - 5/31/10 Advanta Corp. 7/19/2010 Weil, Gotshal & Manges 4/1/10 - 4/30/10 Advanta Corp. Wire 7/19/2010 (A) Certain check numbers and wires reflect payments of multiple invoices for the period covered. (B) "Amounts Paid" reflect 20% of fees heldback from certain professionals, as required by orders of the Court. (C) The cumulative fees and expenses paid to Garden City Group for the period from petition date to end of reporting period, including both payments listed above, are $380,703.89 for fees and $49,485.97 for expenses. (D) The cumulative fees and expenses paid to Latham & Watkins for the period from petition date to end of reporting period, including both payments listed above, are $1,296,840.80 for fees and $29,463.72 for expenses. MOR-1b UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 Note Regarding Bank Subsidiaries The Utah Division of Financial Institutions closed Advanta Bank Corp. (“ABC”), a wholly-owned subsidiary of Advanta Corp., and the Federal Deposit Insurance Corporation (the “FDIC”) was appointed the receiver of ABC effective March19, 2010.As a result, the FDIC assumed all of ABC’s deposits and controls all of ABC’s assets. Advanta Corp. expects no recovery from the FDIC for Advanta Corp.’s ownership interest in ABC.The book value of Advanta Corp.’s investment in the stock of Advanta Bank Corp. was reduced to zero as of March 19, 2010.As a result, Advanta Corp.’s income statement for the period from petition date to July 31, 2010 includes a $63 million loss that is classified as equity in earnings (loss) of subsidiaries.As previously disclosed, Advanta Corp. does not expect that any of the proceeds associated with the liquidation of the assets of ABC will be distributed to Advanta Corp. or its stakeholders, including stockholders and creditors, on account of Advanta Corp.’s equity interest in ABC.The balance sheets of the Debtors as of July 31, 2010 included approximately $18 million of net assets related to ABC, which include claims against ABC for deposits and various types of intercompany receivables.Advanta Corp. and the FDIC have reached an agreement on the terms of a settlement that will fully and finally resolve certain claims and adversary proceedings between the Debtors and the FDIC.The settlement agreement, once executed, is subject to approval of the U.S. Bankruptcy Court.If it is approved by the U.S. Bankruptcy Court, the settlement agreement will, among other impacts, eliminate all of the Debtors’ claims against ABC. Advanta Bank was a Delaware state bank that was an indirect subsidiary of Advanta Corp. until it dissolved effective June 30, 2010.On March26, 2010, prior to its dissolution, Advanta Bank entered into a settlement agreement with the FDIC.As previously disclosed, the FDIC assessed cross-guarantee liability against Advanta Bank in relation to deposit liabilities of ABC, based on the common ownership of the two banks.Advanta Bank was also, as previously disclosed, involved in regulatory, administrative and judicial proceedings with the FDIC.The settlement agreement between Advanta Bank and the FDIC settled the cross-guarantee liability and Advanta Bank’s regulatory, administrative and judicial proceedings with the FDIC.As part of the settlement agreement, Advanta Bank agreed to transfer to the FDIC all of the cash, loans, securities, accounts receivable and other assets of Advanta Bank with the parties agreeing that this transfer would fully satisfy the cross-guarantee liability that was asserted by the FDIC.The settlement agreement also contains mutual releases from each of the parties against the other.Advanta Bank recognized a charge of $4.5 million associated with the settlement agreement, which is reflected in Advanta Corp.’s income statement for the period from petition date to July 31, 2010 as part of equity in earnings (loss) of subsidiaries.The balance sheets of the Debtors as of July 31, 2010 have no amounts related to Advanta Bank. United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 INCOME STATEMENTS FOR THE MONTH ENDED JULY 31, 2010 (Unaudited) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. (In thousands) 09-13931 (KJC) 09-13935 (KJC) 09-13933 (KJC) 09-13934 (KJC) 09-13932 (KJC) 09-13943 (KJC) 09-13941 (KJC) 09-13942 (KJC) 09-13938 (KJC) Net interest income $ 1 $ 0 $0 $ 0 $ 0 $0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 1 0 0 0 0 0 0 0 0 Noninterest revenues (losses): Insurance revenues, net 0 0 0 0 0 0 0 0 0 Equity in earnings of subs 0 0 0 0 0 1 Other noninterest revenue 0 0 0 0 0 0 0 0 Total noninterest revenues (losses) 0 0 0 0 0 1 Operating expenses: Personnel expense 0 0 0 0 0 0 0 External processing 1 0 0 5 0 0 0 0 0 Postage expense 1 0 0 0 0 0 0 0 0 Professional fees 9 0 0 0 0 0 0 0 Consultant fees 76 0 0 24 0 0 0 0 0 Fraud losses 0 0 0 0 0 0 0 0 0 Equipment expense 0 0 12 0 0 0 0 0 Telephone expense 1 0 0 11 0 0 0 0 0 Occupancy expense 62 0 0 12 0 0 0 0 0 Intercompany servicing fees 23 0 0 0 0 0 0 0 0 Other expenses 0 0 34 0 0 0 0 0 Total operating expenses 0 0 0 0 0 0 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 37 0 0 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 10 0 0 5 0 0 0 0 0 (Gain) loss on assets 0 0 36 0 0 0 0 0 Reorganization items 0 0 0 0 0 0 0 Pretax income (loss) 1 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 Net income (loss) $ (3,270) $ (0) $ (679) $ (0) $ (0) $ (0) $ (0) $ 1 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. MOR-2a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 INCOME STATEMENTS FOR THE MONTH ENDED JULY 31, 2010 (Unaudited) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BE Corp. ideablob Corp. Great Expectations Int'l Inc. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. (In thousands) 09-13939 (KJC) 09-13937 (KJC) 09-13944 (KJC) 09-14127 (KJC) 09-14125 (KJC) 09-14130 (KJC) 09-14129 (KJC) 09-13945 (KJC) 09-13936 (KJC) 09-13940 (KJC) Net interest income $ 0 $0 $ 0 $ 423 $ 0 $0 $ 0 $0 $ 0 $0 Provision for credit losses 0 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 0 0 0 0 0 0 Noninterest revenues (losses): Insurance revenues, net 0 0 0 1 0 0 0 0 0 0 Equity in earnings of subs 0 0 0 0 0 0 0 0 Other noninterest revenue 1 0 0 6 0 0 0 0 0 0 Total noninterest revenues (losses) 1 0 7 0 0 0 0 0 Operating expenses: Personnel expense 0 0 0 0 0 0 0 0 0 0 External processing 0 0 0 0 0 0 0 0 0 0 Postage expense 0 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 0 0 0 0 0 0 0 Consultant fees 0 0 0 0 0 0 0 0 0 0 Fraud losses 0 0 0 0 0 0 0 0 0 0 Equipment expense 0 0 0 0 0 0 0 0 0 0 Telephone expense 0 0 0 0 0 0 0 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 0 0 0 0 0 0 Other expenses 0 0 0 2 0 0 0 0 0 0 Total operating expenses 0 0 0 0 0 0 0 0 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 56 0 0 0 Reorg. exp. - Trustee quarterly fees 0 0 0 0 0 1 1 0 0 0 (Gain) loss on assets 0 0 0 0 0 0 0 0 0 0 Reorganization items 0 0 0 0 0 56 0 0 0 Pretax income (loss) 1 43 0 0 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $ 1 $ (0) $ (0) $ 316 $ (13) $ (56) $0 $ 0 $0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. MOR-2a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 INCOME STATEMENTS FOR THEPERIOD FROM PETITION DATETHROUGH JULY 31, 2010 (Unaudited) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. (In thousands) 09-13931 (KJC) 09-13935 (KJC) 09-13933 (KJC) 09-13934 (KJC) 09-13932 (KJC) 09-13943 (KJC) 09-13941 (KJC) 09-13942 (KJC) 09-13938 (KJC) Net interest income $ 156 $ 0 $0 $0 $ 0 $0 $0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 33 0 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income 0 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 0 0 0 0 0 0 Equity in earnings of subs 16 0 0 0 0 1 Intercompany management fees 0 0 0 0 0 0 0 Other noninterest revenue 0 23 0 0 0 0 0 0 Total other revenues, net 16 23 0 0 1 Total noninterest revenues (losses) 23 0 0 1 Operating expenses: Personnel expense 0 0 0 0 0 0 0 External processing 18 0 0 40 0 0 0 0 0 Advertising expense 1 0 0 6 0 0 0 0 Postage expense 7 0 0 10 0 0 0 0 0 Professional fees (A) 72 0 0 0 0 0 0 0 Consultant fees 0 0 49 0 0 0 0 0 Fraud losses 0 0 0 0 0 0 0 0 0 Equipment expense 58 0 0 2 0 0 0 0 Telephone expense 10 0 0 0 0 0 0 0 Occupancy expense 0 0 2 0 0 0 0 Intercompany servicing fees 0 0 0 0 0 0 0 0 Visa indemnification 0 0 0 0 0 0 0 0 Other expenses 0 5 0 0 0 0 Total operating expenses 0 5 5 0 0 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 41 1 1 29 1 1 1 1 1 Reorg. exp. - Other 5 0 0 0 0 0 0 0 0 (Gain) loss on assets 0 0 11 0 0 0 0 Reorganization items 1 1 12 1 1 1 1 Pretax income (loss) 16 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 Net income (loss) $ (227,771) $ 2,099 $ (17) $ (2,385) $ (1) $ 0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. (A) In March 2010, Advanta Shared Services Corp. reversed $897 thousand of accrued audit fees, $697 thousand of which had been accrued pre-petition, when it was determined that an audit of fiscal year 2009 would not be needed for a Form 10-K. MOR-2b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 INCOME STATEMENTS FOR THEPERIOD FROM PETITION DATETHROUGH JULY 31, 2010 (Unaudited) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BE Corp. ideablob Corp. Great Expectations Int'l Inc. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. (In thousands) 09-13939 (KJC) 09-13937 (KJC) 09-13944 (KJC) 09-14127 (KJC) 09-14125 (KJC) 09-14130 (KJC) 09-14129 (KJC) 09-13945 (KJC) 09-13936 (KJC) 09-13940 (KJC) Net interest income $0 $ 0 $0 $ 4,373 $0 $0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income 0 0 0 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 22 0 0 0 0 0 0 Equity in earnings of subs 0 0 0 0 0 0 0 Intercompany management fees 0 0 0 0 0 0 0 0 0 0 Other noninterest revenue 6 0 0 47 0 0 0 0 0 0 Total other revenues, net 6 0 69 0 0 0 0 Total noninterest revenues (losses) 6 0 69 0 0 0 0 Operating expenses: Personnel expense 0 0 0 0 0 0 0 0 External processing 0 0 0 0 0 0 0 2 1 0 Advertising expense 0 0 0 0 0 2 0 0 0 0 Postage expense 0 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 0 0 1 1 0 0 0 Consultant fees 0 0 0 0 0 16 1 0 0 0 Fraud losses 0 0 0 8 0 0 0 0 0 0 Equipment expense 0 0 0 0 0 48 0 0 0 0 Telephone expense 0 0 0 0 0 1 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 0 0 0 0 0 0 Visa indemnification 0 0 0 0 0 0 0 0 0 0 Other expenses 1 0 0 6 0 56 7 0 0 0 Total operating expenses 1 0 0 0 91 2 2 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 54 0 0 0 Reorg. exp. - Trustee quarterly fees 1 1 1 1 1 3 2 0 2 0 Reorg. exp. - Other 0 0 0 0 0 0 0 0 0 0 (Gain) loss on assets 0 0 0 0 0 0 0 0 0 Reorganization items 1 1 1 1 1 11 55 0 2 0 Pretax income (loss) 4 14 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $4 $ (2) $ (1) $ (89) $ (5) $ 0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. MOR-2b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period:July 1, 2010 to July 31, 2010 BALANCE SHEETS AS OF JULY 31, 2010 (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. 09-13931 (KJC) 09-13935 (KJC) 09-13933 (KJC) 09-13934 (KJC) 09-13932 (KJC) 09-13943 (KJC) 09-13941 (KJC) 09-13942 (KJC) 09-13938 (KJC) ASSETS Cash: Intercompany cash at Advanta Bank Corp. $0 $0 $ 0 $ 0 $0 $ 0 $ 0 $0 External cash 2 1 61 5 0 Total cash 2 1 61 5 0 Intercompany restricted interest-bearing deposits at Advanta Bank Corp. 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 0 0 Accumulated depreciation 0 0 0 0 0 0 0 Premises and equipment, net 29 0 0 0 0 0 0 0 Other assets: Investment in subsidiaries 0 0 0 0 52 Charged-off receivable asset 0 0 0 0 0 0 0 0 Intercompany receivables 0 0 0 0 Tax assets 0 0 0 0 Other assets 0 0 0 0 0 0 Total other assets Total assets $ 12,324 $ 4,516 $ (16,262) $ 4,338 LIABILITIES NOT SUBJECT TO COMPROMISE Intercompany line of credit payable $ 0 $0 $0 $ 0 $ 0 $0 $ 0 $ 0 $0 Intercompany advance payables 1 8 1 1 1 1 1 Other liabilities 0 0 0 0 0 0 0 Total liabilities not subject to compromise 1 8 1 1 1 1 1 LIABILITIES SUBJECT TO COMPROMISE Debt (A) 0 0 0 0 0 0 0 0 Intercompany line of credit payable 0 0 0 0 0 0 0 Subordinated debt payable to preferred securities trust 0 0 0 0 0 0 0 0 Other liabilities: Intercompany advance payables 6 Current income taxes payable 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 Other liabilities 0 53 2 0 0 0 0 Total other liabilities Total liabilities subject to compromise Total liabilities Stockholders' equity Total liabilities and equity $ 12,324 $ 4,516 $ (16,262) $ 4,338 Note: The Balance Sheets were prepared on an accrual basis and include the financial results of the Debtor entities.The Statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts.The full amounts of intercompany receivables may not be collectible. (A) In January 2010, $2.4 million of Advanta Corp. outstanding checks to retail noteholders were reclassified from cash to debt on the Balance Sheet. MOR-3a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period:July 1, 2010 to July 31, 2010 BALANCE SHEETS AS OF JULY 31, 2010 (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BE Corp. ideablob Corp. Great Expectations Int'l Inc. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. 09-13939 (KJC) 09-13937 (KJC) 09-13944 (KJC) 09-14127 (KJC) 09-14125 (KJC) 09-14130 (KJC) 09-14129 (KJC) 09-13945 (KJC) 09-13936 (KJC) 09-13940 (KJC) ASSETS Cash: Intercompany cash at Advanta Bank Corp. $0 $0 $ 0 $ 0 $0 $0 $0 $0 $ 0 $ 0 External cash 85 50 5 16 0 38 16 0 0 0 Total cash 85 50 5 16 0 38 16 0 0 0 Intercompany restricted interest-bearing deposits at Advanta Bank Corp. 0 0 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 0 0 0 0 0 Accumulated depreciation 0 0 0 0 0 0 0 0 0 0 Premises and equipment, net 0 0 0 0 0 0 0 0 0 0 Other assets: Investment in subsidiaries 0 0 0 0 0 1 0 0 Charged-off receivable asset 0 0 0 0 0 0 0 0 0 0 Intercompany receivables 6 0 0 0 0 0 0 1 0 Tax assets 0 0 0 0 0 0 0 Other assets 0 0 0 0 0 0 0 0 0 Total other assets 6 0 0 1 1 0 Total assets $ 91 $ 49,332 $ 30,382 $ (18,507) $ 38 $ 16 $1 $ 1 $ 0 LIABILITIES NOT SUBJECT TO COMPROMISE Intercompany line of credit payable $0 $0 $ 0 $ 0 $0 $ 42 $0 $0 $ 0 $ 0 Intercompany advance payables 2 1 1 1 38 44 0 0 0 Other liabilities 0 0 0 0 0 1 1 0 0 0 Total liabilities not subject to compromise 2 1 1 1 80 44 0 0 0 LIABILITIES SUBJECT TO COMPROMISE Debt 0 0 0 0 0 0 0 0 0 0 Intercompany line of credit payable 0 0 0 0 0 0 0 Subordinated debt payable to preferred securities trust 0 0 0 0 0 0 0 0 0 0 Other liabilities: Intercompany advance payables 2 0 0 0 0 Current income taxes payable 0 0 0 0 0 0 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 0 0 Other liabilities 0 0 0 29 12 0 0 0 Total other liabilities 0 0 0 0 Total liabilities subject to compromise 0 0 0 0 Total liabilities 1 0 0 0 Stockholders' equity 1 1 0 Total liabilities and equity $ 91 $ 49,332 $ 30,382 $ (18,507) $ 38 $ 16 $1 $ 1 $ 0 Note: The Balance Sheets were prepared on an accrual basis and include the financial results of the Debtor entities.The Statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts.The full amounts of intercompany receivables may not be collectible. MOR-3a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Service Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. 09-13931 (KJC) 09-13935 (KJC) 09-13933 (KJC) 09-13934 (KJC) 09-13932 (KJC) 09-13943 (KJC) 09-13941 (KJC) 09-13942 (KJC) 09-13938 (KJC) ASSETS Cash: Intercompany cash at Advanta Bank Corp. $ 1,661 $ 0 $ 0 $ 23 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 6 2 1 61 5 0 Total cash 6 2 1 61 5 0 Intercompany restricted interest-bearing deposits at Advanta Bank Corp. 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 0 0 0 0 0 Accounts receivable from securitizations 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 0 Accumulated depreciation 0 0 0 0 0 0 Premises and equipment, net 0 0 16 0 0 0 0 Other assets: Investment in subsidiaries 0 0 0 0 52 Charged-off receivable asset 0 0 0 0 0 0 0 0 Intercompany receivables 0 0 0 0 Tax assets 0 0 0 Other assets 0 0 0 0 0 0 Total other assets Total assets $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878) $ 6,721 $ 1,618 $ 19,873 LIABILITIES SUBJECT TO COMPROMISE Debt $ 133,277 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 0 0 0 0 Subordinated debt payable to preferredsecurities trust 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 1 0 0 2 0 0 Intercompany advance payables 34 6 Current income taxes payable 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 Other liabilities 0 53 2 0 0 0 0 Total other liabilities Total liabilities subject to compromise Stockholders' equity Total liabilities and equity $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878) $ 6,721 $ 1,618 $ 19,873 Note: The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts. The full amounts of intercompany receivables may not be collectible. MOR-3b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Corp. Advanta Credit Card Rec. Corp. Advanta Ventures Inc. BE Corp. ideablob Corp. Great Expectations Int'l Corp. Great Expectations Franchise Corp. Great Expectations Mangaement Corp. 09-13939 (KJC) 09-13937 (KJC) 09-13944 (KJC) 09-14127 (KJC) 09-14125 (KJC) 09-14130 (KJC) 09-14129 (KJC) 09-13945 (KJC) 09-13936 (KJC) 09-13940 (KLC) ASSETS Cash: Intercompany cash at Advanta Bank Corp. $ 2 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 78 50 5 21 0 57 1 5 0 Total cash 79 50 5 21 0 57 1 5 0 Intercompany restricted interest-bearing deposits at Advanta Bank Corp. 0 0 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 0 0 0 0 0 0 Accounts receivable from securitizations 0 0 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 0 0 0 0 Accumulated depreciation 0 0 0 0 0 0 0 0 0 Premises and equipment, net 0 0 0 0 0 72 0 0 0 0 Other assets: Investment in subsidiaries 0 0 0 0 0 5 0 0 Charged-off receivable asset 0 0 0 0 0 0 0 0 0 0 Intercompany receivables 6 0 0 0 0 0 0 0 0 Tax assets 0 0 0 0 0 0 Other assets 0 0 0 0 10 0 0 0 0 Total other assets 10 0 5 0 0 Total assets $ 515 $ 70,430 $ 51,107 $ 46,309 $ (18,420) $ 72 $ 57 $ 6 $ 5 0 LIABILITIES SUBJECT TO COMPROMISE Debt $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 0 0 0 0 Subordinated debt payable to preferredsecurities trust 0 0 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 4 0 0 27 0 0 0 Intercompany advance payables 3 0 0 0 0 Current income taxes payable 0 0 0 0 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 0 0 Other liabilities 0 0 0 89 0 0 0 Total other liabilities 0 0 0 0 Total liabilities subject to compromise 0 0 0 0 Stockholders' equity 6 5 0 Total liabilities and equity $ 515 $ 70,430 $ 51,107 $ 46,309 $ (18,420) $ 72 $ 57 $ 6 $ 5 0 Note: The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities. The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts. The full amounts of intercompany receivables may not be collectible. MOR-3b UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: July 1, 2010 to July 31, 2010 Declaration Regarding the Status of Post Petition Taxes of the Debtors July 31, 2010 Philip M. Browne hereby declares and states: I am Chief Financial Officer of Advanta Corp., a corporation organized under the laws of the state of Delaware, which along with certain of its affiliated debtors (collectively, the “Debtors”) are Debtors and Debtors in Possession in the above-captioned chapter 11 cases.In this capacity, I am familiar with Advanta Corp.’s day-to-day operations, businesses, financial affairs and books and records. Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of Advanta Corp.’s operations and finances, information learned from my review of relevant documents and information I have received from other members of management or the Debtors’ advisors.As a duly elected and qualified officer of Advanta Corp., I am authorized to submit this declaration on behalf of the Debtors and, if I were called upon to testify, I could and would testify competently to the facts set forth herein.I submit this declaration under penalty of perjury pursuant to 28 U.S.C. §1746. To the best of my knowledge, other than as described below, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax payments in connection therewith on a timely basis, or have promptly remediated any late filings or payments that may have occurred due to unintentional oversights.The Debtors, however, have not yet filed certain state and local combined tax returns for the year ended 12/31/2009 because those tax returns either have to be prepared by the Federal Deposit Insurance Corporation ("FDIC-R"), as receiver for Advanta Bank Corp., Advanta Corp.'s wholly-owned bank subsidiary, or require FDIC-R's signature or other information.The Debtors are working with the FDIC-R to complete these tax returns and arrange for payment of any taxes that may be due pursuant to such tax returns. MOR-4 United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: Petition Date to July 31, 2010 Summary of Unpaid Post Petition Accounts Payable Current 1 - 30 31 - 60 61 - 90 Over 90 Total Combined Debtors $- The post petition accounts payable report represents open and outstanding trade vendor invoices that have been entered into the accounts payable system.This summary does not include accruals for invoices not yet received or approved and therefore will differ from the balance sheet on MOR-3a. MOR-4 United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: July 1, 2010 to July 31, 2010 Accounts Receivable Reconciliation and Aging Accounts Receivable Reconciliation Total Accounts Receivable at beginning of the reporting period + Amounts billed during the period - Amounts collected during the period - Other adjustments to Accounts Receivable, including credit memos, discounts Total Accounts Receivable at ending of the reporting period Accounts Receivable Aging 0-30 days old 31-60 days old 61-90 days old 91 + days old Total Accounts Receivable Amounts considered uncollectible (Bad Debt) Accounts Receivable (Net) Accounts Receivable above does not include intercompany receivables. MOR-5 United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: July 1, 2010 to July 31, 2010 Debtor Questionnaire For the Month Ended July 31, 2010 1 Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, attach explanation. (A) Y 2 Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, attach explanation. N 3 Have all postpetition tax returns been timely filed?If no, attach explanation. (B) N 4 Are workers compensation, general liability and other necessary insurance coverages in effect?If no, attach explanation. Y 5 Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened, provide the required documentation pursuant to Delaware Local Rule 4001-3. N (A) In July 2010, Advanta Corp. sold its investment in Delaware State Housing Authority subordinated mortgage revenue bonds pursuant to an order of the Court authorizing such sale.Sales proceeds were $345,652. (B) The Debtors have not yet filed certain state and local combined tax returns for the year ended 12/31/2009 because those tax returns either have to be prepared by the FDIC-R, as receiver for Advanta Bank Corp., Advanta Corp.'s wholly-owned bank subsidiary, or require FDIC-R's signature or other information. The Debtors are working with the FDIC-R to complete these tax returns and arrange for payment of any taxes that may be due pursuant to such tax returns. MOR-5
